Exhibit 10.5


CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (this “Agreement”) by and between SCIO DIAMOND
TECHNOLOGY CORPORATION, a Nevada corporation (“Company”), and Michael W. McMahon
(the “Executive”), is made and entered into as of August 3, 2012.


 
W I T N E S S E T H :
 
WHEREAS, the Board of Directors of the Company (the "Board of Directors") has
determined that it is in the best interests of the Company and its shareholders
to enter into this Agreement in order to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Qualifying Change in Control (as defined herein) of the
Company; and
 
WHEREAS, Executive has determined that it is in the best interests of the
Executive to enter into this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the promises hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by both parties, it is hereby agreed as follows:
 
1. Term.  The initial term of this Agreement shall be for a two year period
beginning on the execution date of this Agreement and ending on the second
anniversary thereof. This Agreement will automatically renew for subsequent one
year periods (each a “Renewal Period”) unless, at least 90 days prior to the
beginning of a Renewal Period, the Company shall give notice to Executive that
this Agreement shall not be so renewed.
 
2. Terms of At-Will Employment.
 
(a) Executive and the Company acknowledge that the Executive shall have no
rights to continued employment under this Agreement and that, if the Executive's
employment is otherwise "at will" that such "at will" employment status is not
changes by this Agreement.
 
(b) During the term of his employment by the Company, and excluding any periods
of vacation and sick leave to which Executive is entitled, Executive agrees to
devote reasonable attention and time to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to
Executive by the Board of Directors, to use Executive’s reasonable best efforts
to perform faithfully and efficiently such responsibilities.
 
3. Qualifying Change in Control Payment.
 
If the employment of Executive terminates pursuant to a Qualifying Termination
and Notice of Termination is given by the Company or Executive within four
months prior to a Qualifying Change in Control or one year following a
Qualifying Change in Control, then:
 
(a) The Company shall pay Executive a lump sum in cash (less applicable
withholdings) (x) within 7 days of the date of termination, if the termination
occurs on or after the applicable Qualifying Change in Control and within one
(1) year of the Qualifying Change in Control date, or (y) on the date of the
Qualifying Change in Control, if the termination occurs within the four months
prior to the Qualifying Change in Control.  The lump sum severance compensation
shall be an amount equal to his then current (as of the date of termination)
monthly base salary multiplied by 24 months, less any severance benefits, if
any, paid to Executive under his Amended and Restated Offer of Employment on
account of his termination by the Company within four (4) months of the
Qualifying Change in Control (being both severance benefits and COBRA
payments).  If Executive's date of termination is on or after the Qualifying
Change in Control, the Executive will also be paid any base salary and/or bonus
earned or accrued through the date of termination and not previously paid
(including any amounts awarded for previous years but which were not yet
vested), subject to applicable withholdings; and
 
 
 
Exhibit 10.5 - Page - 1

--------------------------------------------------------------------------------

 
 
(b) The Company will provide the Executive with the following payments
("Separation Payments") which payments are intended to roughly offset on an
after-tax basis the potential costs of providing medical and other employee
benefits that may be lost during the 24 months following a Qualifying
Termination, but which payments shall be as set forth herein regardless of
whether the pre-tax value of the lost benefits is greater or less than the
payments set forth herein): $2,700 per month, less any applicable tax
withholding, paid on the first business day of each month, beginning on the
first business day of the first month that begins following the date of
termination (if the termination date is on or after the date of the applicable
Qualifying Change in Control) or beginning on the first business day of the
first month coincident with or next following the Qualifying Change in Control
date if the termination date occurred prior to the Qualifying Change in Control
date, and ending after the first business day of the 24th month that begins
following the termination date or the Qualifying Change in Control date, as
applicable.
 
The foregoing shall be in addition to any other rights that Executive may be
entitled to under any other agreements with, or benefit plans of, the Company.
 
The parties intend that the payments and other compensation provided for herein
are reasonable compensation for Executive's services to the Company (and/or
agreement not to compete with the Company) and shall not constitute “excess
parachute payments” within the meaning of Section 280G of the
Code.  Notwithstanding anything contained in this Agreement to the contrary, any
payments to be made to or for the benefit of Executive which are deemed to be
“parachute payments” as that term is defined in Section 280G of the Code shall
be modified or reduced to the extent, but only to the extent, necessary to avoid
the imposition of excise taxes on Executive under Section 4999 of the Code or
the disallowance of a deduction to the Company under Section 280(a) of the Code.
 
4. Restrictive Covenants.
 
(a) No Solicitation of Customers.  During Executive’s employment with the
Company and for a period of 24 months thereafter, Executive shall not (except on
behalf of or with the prior written consent of the Company), either directly or
indirectly, on Executive’s own behalf or in the service or on behalf of others,
(A) solicit, divert, or appropriate, or (B) attempt to solicit, divert, or
appropriate to or for a Competing Business located in the Territory, any person
or entity that is or was a customer of the Company or any of its Affiliates at
any time during the 12 months prior to the date of termination and with whom
Executive has had material contact.
 
(b) No Recruitment of Personnel.  During Executive’s employment with the Company
and for a period of 24 months thereafter, Executive shall not, either directly
or indirectly, on Executive’s own behalf or in the service or on behalf of
others, (A) solicit, divert, or hire away, or (B) attempt to solicit, divert, or
hire away, to any Competing Business located in the Territory, any employee of
or consultant to the Company or any of its Affiliates, regardless of whether the
employee or consultant is full-time or temporary, the employment or engagement
is pursuant to written agreement, or the employment is for a determined period
or is at will.
 
 
 
Exhibit 10.5 - Page - 2

--------------------------------------------------------------------------------

 
 
(c) Non-Competition Agreement. During Executive’s employment with the Company
and for a period of 24 months thereafter, Executive shall not (without the prior
written consent of the Company) compete with the Company or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer,
director or officer of, or consultant to, or acquiring or maintaining more than
a 5% investment in, a Competing Business located in the Territory.
 
The provisions of this Section 4 shall cease to apply if the Executive is
terminated by the Company, or the Executive terminates his employment with the
Company, under circumstances that do not require payments to the Executive
pursuant to Section 3 of this Agreement; provided that with respect to any
Qualifying Termination that occurs prior to the occurrence of a Qualifying
Change in Control, the provisions of this Section 4 shall continue to apply for
at least four months following such Qualifying Termination in order to allow
time to determine whether a Qualifying Change in Control will occur within the
requisite time-frame such that payments will be required to be made to the
Executive pursuant to Section 3 of this Agreement.
 
5. Compliance with Section 409A.
 
(a) This Agreement is intended to be exempt from Section 409A of the Internal
Revenue Code and any regulations and Treasury guidance promulgated thereunder
(the “Code”) to the maximum extent possible through the short term deferral
exception of Treas. Reg. §1.409A-1(b)(4) and the separation pay plan exception
of Treas. Reg. §1.409A-1(b)(9), and shall be interpreted and administered
accordingly.  Any payments exempt under the separation pay plan exception shall
be paid no later than the last day of the second calendar year following the
calendar year in which Executive's termination of employment occurs.  For
purposes of Code Section 409A, the Executive's right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments.
 
(b) The Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure exemption from, or as needed, compliance with, Section 409A
of the Code.
 
(c) The Company makes no representation or warranty as to the tax effect of any
of the preceding provisions, and the provisions of this Agreement shall not be
construed as a guarantee by the Company of any particular tax effect to
Executive under this Agreement.  The Company shall not be liable to Executive or
any other person for any payment made under this Agreement which is determined
to result in the imposition of an excise tax, penalty or interest under Section
409A of the Code, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A of the
Code.
 
(d) Notwithstanding the timing of any payments pursuant to Section 3 of this
Agreement, if Executive is deemed on the date of termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B), then
each of the following shall apply:
 
(i)  With regard to any payment that is considered deferred compensation under
Code Section 409A payable on account of a “separation from service,” such
payment shall be made on the date which is the earlier of (x) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of the Employee, and (y) the date of the Employee’s death (the “Delay
Period”) to the extent required under Code Section 409A.  Upon the expiration of
the Delay Period, all payments delayed pursuant to this Section (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein;
and
 
 
Exhibit 10.5 - Page - 3

--------------------------------------------------------------------------------

 
 
(ii)   To the extent any benefits provided during the first six months after
Executive’s termination are considered deferred compensation under Code Section
409A provided on account of a “separation from service,” and such benefits are
not otherwise exempt from Code Section 409A, Executive shall pay the costs of
such benefits during the first six months following termination and shall be
reimbursed, to the extent such costs would otherwise have been paid by the
Company or to the extent such benefits would otherwise have been provided by the
Company at no cost to the Executive, the cost of such coverage six months after
Executive’s termination.
 
6. Certain Definitions.
 
(a) “Affiliate” shall mean any business entity controlled by, controlling or
under common control with the Company.
 
(b) “Business” shall mean the production of cultured diamonds, and any other
related business engaged in by the Company or any of its Affiliates as of the
date of termination.
 
(c) “Change in Control” shall mean a (x) change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company (in accordance with Treasury Regulation § 1.409A-3(i)(5)
(as it may be amended and including any successor regulation).
 
(d) "Cause" shall mean (A)  the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness or
condition or any such failure subsequent to Executive being delivered a Notice
of Termination without Cause by the Company or Executive delivering a Notice of
Termination for Good Reason to the Company) that is not remedied within 30 days
after a written demand for substantial performance is delivered to Executive by
the Chairman of the Board or the Chairman of the Compensation Committee which
specifically identifies the manner in which Executive has not substantially
performed Executive’s duties and that such failure if not remedied constitutes
“Cause” under this Agreement, (B)  Executive’s conviction by a court of law,
Executive’s admission in a legal proceeding that he is guilty or Executive’s
plea of nolo contendere, in each case, with respect to a felony, (C) Disability,
(D) death, or (E) Retirement.
 
For purposes of this subsection (d), no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in,
or not opposed to, the best interests of the Company.
 
(e) “Company Value"  means, with respect to a Change in Control, the total
amount paid or payable, directly or indirectly, to, or for the benefit of, the
Company (including any subsidiary thereof) and/or (but without duplication) the
equity security holders of the Company (“Equityholders”) in respect of their
Company equity securities, including amounts paid or payable to holders of
options, warrants or convertible securities, of (i) cash, (ii) equity securities
or other equity interests or debt securities or notes, (iii) in a sale of
assets, the fair value of assets retained by the Company after consummation of
the Change In Control minus the fair value of any liabilities retained by the
Company after consummation of the Change in Control; (iv) the amount of any
other consideration paid or payable to, or for the benefit of, the Company or to
any Equityholder in respect of their Company equity securities, including any
consideration held in escrow, future payments which are contingent upon the
performance of the Company or any successor to the Company, and the amount of
any extraordinary dividends or distributions paid to the holders of the
Company’s equity securities in connection with the Change in Control.  In the
event a Change in Control is accomplished through a recapitalization,
reorganization, restructuring, tender offer or other share purchase that results
in an acquisition of less than all of the Company's outstanding equity
securities, or other similar transaction, the Company Value shall also include
the value of the Company’s equity securities or other equity interests retained
by its Equityholders.  If any part of the Change in Control transaction(s)
includes future payments such as earn-out payments, escrowed proceeds, or
post-closing adjustments (“Future Proceeds”), those amounts shall be included as
part of the Company Value at the Estimated Present Fair Value.  The "Estimated
Present Fair Value"  is the fair value, as of the date of the Change in Control,
of the potential Future Proceeds as determined in good faith by the board of
directors by (i) determining  the potential amounts of Future Proceeds and the
probabilities of the actual receipt of such potential amounts of Future Proceeds
(the "Probability Weighted Expected Payout"), and (ii) then determining the
present value as of the date of the Change in Control of such Probability
Weighted Expected Payout  by discounting at the prevailing rate on United States
Treasury obligations having a maturity most closely approximating the period
over which such Probability Weighted Expected Payout payments are expected to be
made; provided, however, that financing in the form of notes or other debt
obligations in an Equityholder financed (in whole or in part) Change in Control
shall not be treated as Future Proceeds but rather such notes or other debt
obligations shall be included in the calculation of Company Value in an amount
equal to the principal amount owed thereunder, unless the Board of Directors
determines that it would be unreasonable to do so, and in such case the Board of
Directors shall in good faith determine the fair value of such notes or other
debt obligations and include such fair value in the calculation of Company
Value.  If any portion of the consideration paid or payable to, or for the
benefit of, the Company and/or its equity security holders is paid in the form
of equity securities or other equity interests, the value of such equity
securities or interests shall be determined by the average of the last sale
prices for such equity securities on the five trading days ending five days
prior to the consummation of the Change in Control.  If such equity securities
or interests do not have an existing public trading market, the value thereof
shall be the fair market value thereof on the day prior to the consummation of
the Change in Control as determined in good faith by the Company's Board of
Directors.
 
 
 
Exhibit 10.5 - Page - 4

--------------------------------------------------------------------------------

 
 
(f) "Competing Business” shall mean any business that, in whole or in part, is
the same or substantially the same as the Business.
 
(g) “Disability” means Executive’s absence from Executive’s duties with the
Company on a full-time basis for at least one-hundred-eighty (180) consecutive
days as a result of Executive’s incapacity due to physical or mental illness,
unless within 30 days after Notice of Termination is given to Executive
following such absence Executive shall have returned to the full-time
performance of Executive’s duties.
 
(h) “Good Reason” shall mean "good reason" within the meaning of the safe harbor
under Treasury Regulation § 1.409A-1(n)(2)
 
(i)  “Notice of Termination” shall mean a written notice of Executive’s
termination by the Company or Executive, as the case may be, to the other, which
written notice shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iii) specify the
date of termination; provided that the failure by Executive or the Company to
set forth in such notice any fact or circumstance which contributes to a showing
of Good Reason or Cause shall not waive any right of Executive or the Company
hereunder or preclude Executive or the Company from asserting such fact or
circumstance in enforcing Executive’s or the Company’s rights hereunder; further
provided that, with respect to any Qualifying Termination by the Executive ,the
Executive must provide notice to the Company within 90 days of the initial
condition giving rise to the Good Reason termination, and the Company shall have
at least 30 days to cure the condition that gave rise to Good Reason; and
further provided that in the event of a termination for Disability the date of
termination shall be 30 days after Notice of Termination is given (provided that
Executive shall not have returned to the performance of Executive’s duties on a
full-time basis during such 30 day period).
 
 
 
Exhibit 10.5 - Page - 5

--------------------------------------------------------------------------------

 
 
(j) "Qualifying Change in Control" means a Change in Control with respect to
which the Company Value, as determined in good faith by the Board of Directors,
is fifty million dollars ($50,000,000) or more as of the date of the Change in
Control.
 
(k)  “Qualifying Termination” means a termination of Executive’s employment (i)
by the Company other than for Cause, or (ii) by Executive for Good
Reason.  Termination of Executive’s employment on account of death, Disability,
Retirement or by Executive without Good Reason shall not be treated as a
Qualifying Termination.
 
(l) “Retirement” means Executive’s termination of his employment on or after his
attainment of age 65.
 
(m) “Terminate,” “terminated,” “termination,” or “termination of employment”
shall mean separation from service as defined by Treasury Regulation §
1.409A-1(h).
 
(n) “Territory” shall mean any state in the continental United States of America
and the States of Alaska and Hawaii into which the Company has sold products
during the 60 day period ending of the date of the Executive's termination.
 
7. Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina, without reference to
principles of conflict of laws.
 
(b) Successors.
 
(i) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of, and be enforceable by, Executive’s estate and legal representatives.
 
(ii) This Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns.
 
(c) Amendments. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
(d) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery (which shall include delivery via Federal
Express or UPS) to the other party or by registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 

 
Exhibit 10.5 - Page - 6

--------------------------------------------------------------------------------

 



If to Executive:


Michael W. McMahon
5 St. Helaine Place
Greer, SC 29650
 
 
If to the Company:


SCIO DIAMOND TECHNOLOGY CORPORATION
411 University Ridge, Suite D
Greenville, SC 29601
Attention:


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
 
(e) Captions.  The captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
 
(f) Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it valid,
enforceable and legal; provided, however, if the provision so held to be
invalid, unenforceable or otherwise illegal cannot be reformed so as to be valid
and enforceable, then it shall be severed from, and shall not affect the
enforceability of, the remaining provisions of the Agreement.
 
(g) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(h) Entire Agreement. This Agreement embodies the entire agreement between the
parties with respect to the subject matter addressed herein.  This Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof; provided that any written employment agreement and
written agreement that is an exhibit or attachment thereto shall survive the
execution of this Agreement and shall not be superseded by this Agreement.
 
[Signatures appear on the following page]
 

 
Exhibit 10.5 - Page - 7

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Change in Control
Agreement as of the date first above written.
 


 

     SCIO DIAMOND TECHNOLOGY CORPORATION
 
 ATTEST:     By:     By:  /s/ Edward S. Adams  Name:     Name: Edward S. Adams 
     Title: Chairman                             EXECUTIVE  ATTEST:     By:  /s/
Amy Nicholls      By:  /s/ Michael McMahon  Name: Amy Nicholls           Name:
Michael McMahon       Title:  Chief Operating Officer 

 

 

 
Exhibit 10.5 - Page - 8

--------------------------------------------------------------------------------

 
